DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2021 has been entered.
Claims 1, 6, 8, 15, and 20 have been amended.  
Claims 2, 4-5, 9, 11-12, 16, and 18-19 have been cancelled.  
Claims 1, 3, 6-8, 10, 13-15, 17, and 20 are pending.

Response to Amendment
Amendments to Claims 1, 6, 8, 15, and 20 are acknowledged. 


Information Disclosure Statement

The information disclosure statement filed March 20, 2019 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  Several of the listed publications lack the complete publication number, and therefore cannot be considered.  The information disclosure statement has been placed in the application file, but the incomplete information referred to therein has not been considered.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8, 10, 13-15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No 2017/0206481 “Cheeran”, in view of US Pat Pub No 2019/0266690 “Mandeno”, and further in view of US Pat Pub No 2017/0249649 “Garvey”.

As per Claims 1, and 15, Cheeran discloses a computer-implemented method, and non-transitory computer-readable media for determining estimates of cost allocations, comprising: 
consolidating, using a machine learning system, historical transactions for different time periods into estimated sender-receiver totals for costs transmitted by senders to receivers in an organization, the consolidating (Cheeran: [0063], feeding in historical and real time data to derive cost estimates along multiple business objectives); 
creating vectors in a network, each node in the network corresponding to a cost center that is at least one of a sender or a receiver, and each vector in the network corresponding to a cost allocated from the sender to the receiver of the cost (Cheeran: [0029], a node refers to any fulfillment channel in a fulfillment network such as a store, a warehouse, third party logistics or any other entity that may include product for distribution or sale, performs predictive analysis based on the external data and generates network level cost information, generates network level cost information such as node cost estimation, network level cost information (vector) refers to an up-to-date estimate of the cost of assigning an item (sender) to a particular node (receiver) for sourcing);
determining, from the vectors and the estimated sender-receiver totals of a given sender and for each receiver of the transactions from the given sender, a sender-receiver percentages matrix including, for each sender, estimated sender-receiver percentages (Cheeran: [0036] determining which nodes to use while taking into account the current capacity utilization of the nodes (percentages matrix)); and 
for a given time period (Cheeran: [0031], data feeds may be received on a periodic basis, and [0064] weigh different objectives higher during different time periods): 
determining current actual costs for each sender to receivers (Cheeran: [0029], reflects the actual costs being optimized are received); and 
determining estimated cost allocations for each receiver in the organization based on a function of the current actual costs for each sender and using the sender-receiver percentages matrix (Cheeran: [0036] determining predictive cost of nodes while taking into account the current capacity utilization of the nodes (percentages matrix)); and 
providing, for presentation to a user, a report that includes the estimated cost allocations (Cheeran: [0004] outputting the threshold number of fulfillment nodes determined from the optimization engine filtering the set of candidate nodes based on network level cost information).  

Cheeran fails to disclose a computer-implemented method, and non-transitory computer-readable media for determining estimates of cost allocations, comprising: 
including weighting the historical transactions from different time periods using different weights that are assigned based on a recency of the time periods;
using a machine learning system.

Mandeno teaches a computer-implemented method, and non-transitory computer-readable media for determining estimates of cost allocations, comprising: 
using a machine learning system (Mandeno: [0028], machine learning comprises operations research techniques to solve optimization problems).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Cheeran to include machine learning as taught by 

Cheeran and Mandeno fail to disclose a computer-implemented method, and non-transitory computer-readable media for determining estimates of cost allocations, comprising: 
including weighting the historical transactions from different time periods using different weights that are assigned based on a recency of the time periods.

Garvey teaches a computer-implemented method, and non-transitory computer-readable media for determining estimates of cost allocations, comprising: 
including weighting the historical transactions from different time periods using different weights that are assigned based on a recency of the time periods (Garvey: [0121], data points from the most recent instance of a seasonal period are given more weight than data point in earlier instances).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Cheeran and Mandeno to assign weights to historical time periods based on the recency of the time period as taught by Garvey, when consolidating historical transaction data as taught by Cheeran and Mandeno with the motivation of providing a robust model in which trends may be more accurately modelled 

As per Claims 3, 10, and 17, Cheeran discloses a computer-implemented method, system, and non-transitory computer-readable media, further comprising: 
determining an accuracy of a given estimated cost allocation based at least in part on outlier information, including new and removed cost centers (Cheeran: [0035]); and 
providing, with the report, the accuracy associated with the given estimated cost allocation (Cheeran: [0053]).  

As per Claims 6, 13, and 20, Cheeran discloses a computer-implemented method, system, and non-transitory computer-readable media, wherein weights used for the weighted transactions are assigned based on cyclical periods that are similar to the given time period (Cheeran: [0064]).  

As per Claims 7 and 14, Cheeran discloses a computer-implemented method and system, wherein consolidating transactions into the estimated sender-receiver totals optionally excludes reversals (Cheeran: [0044] and [0064]).

As per Claim 8, Cheeran discloses a system comprising: 
memory storing tables storing cases associating problems and solutions, and metadata identifying the use of the cases over time (Cheeran: [0048], the order ; and
a server performing operations (Cheeran: [0066], computing systems, environments, and/or configurations that may be suitable for use with the processing system may include server computer systems) comprising:
consolidating, using a machine learning system, historical transactions into estimated sender-receiver totals for costs transmitted by senders to receivers in an organization (Cheeran: [0063], feeding in historical and real time data to derive cost estimates along multiple business objectives); 
creating vectors in a network, each node in the network corresponding to a cost center that is at least one of a sender or a receiver, and each vector in the network corresponding to a cost allocated from the sender to the receiver of the cost (Cheeran: [0029], a node refers to any fulfillment channel in a fulfillment network such as a store, a warehouse, third party logistics or any other entity that may include product for distribution or sale, performs predictive analysis based on the external data and generates network level cost information, generates network level cost information such as node cost estimation, network level cost information (vector) refers to an up-to-date estimate of the cost of assigning an item (sender) to a particular node (receiver) for sourcing);
determining from the vectors and the estimated sender-receiver totals of a given sender and for each receiver of the transactions from the given sender, a sender-receiver percentages matrix including, for each sender, an estimated sender-receiver percentage for each receiver to which the sender transmitted a cost (Cheeran: [0036] determining which nodes to use while taking into account the current capacity utilization of the nodes (percentages matrix), the system may keep track of how many items it has assigned to each node so far to know the current real-time utilization of any node in the network and base the cost on such current real-time utilization); and 
for a given time period (Cheeran: [0031], data feeds may be received on a periodic basis, and [0064] weigh different objectives higher during different time periods): 
determining current actual costs for each sender to receivers (Cheeran: [0029], reflects the actual costs being optimized are received); and 
determining estimated cost allocations for each receiver in the organization based on a function of the current actual costs for each sender and using the sender-receiver percentages matrix (Cheeran: [0036] determining predictive cost of nodes while taking into account the current capacity utilization of the nodes (percentages matrix)); and 
providing, for presentation to a user, a report that includes the estimated cost allocations (Cheeran: [0004] outputting the threshold number of fulfillment nodes determined from the optimization engine filtering the set of candidate nodes based on network level cost information).  


using a machine learning system.

Mandeno teaches a computer-implemented method, system, and non-transitory computer-readable media for determining estimates of cost allocations, comprising: 
using a machine learning system (Mandeno: [0028], machine learning comprises operations research techniques to solve optimization problems).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Cheeran to include machine learning as taught by Mandeno, when determining estimations of cost allocation as taught by Cheeran with the motivation of solving optimization problems (Mandeno: [0028], lines 7-8).




Response to Arguments

Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed October 26, 2021, with respect to the rejection(s) of claim(s) 1 and 15 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No 2017/0206481 “Cheeran”, in view of US Pat Pub No 2019/0266690 “Mandeno”, and further in view of US Pat Pub No 2017/0249649 “Garvey”.

Applicant's arguments filed October 26, 2021 with respect to claim 8 have been fully considered but they are not persuasive.

Applicant argues that Cheeran fails to disclose a “sender-receiver percentages matrix that includes, for each sender, and estimated sender-receiver percentage for each receiver to which the sender transmitted a cost,” as per amended Claim 8.  Cheeran discloses in [0036] that the system keeps track of how many items it has assigned to each node so far to know the current real- time utilization of any node in the network and base the cost on such current real-time utilization.  Calculating a level of utilization is an example of calculating a percentage.  It is understood that the nodes of Cheeran are the receivers of the claim.  Real-time utilization of all of the nodes is another way of saying that Cheeran is tracking the real-time sender-receiver percentage for each receiver.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942. The examiner can normally be reached M-Th: 9:00-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/REVA R MOORE/Examiner, Art Unit 3687         

/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687